Title: To George Washington from Joseph Moore, 31 July 1781
From: Moore, Joseph
To: Washington, George


                  
                     Sir
                     East Windsor July 31st 1781
                  
                  After some Consideration on the Propriety of the step I was about to take I have determined to trouble your Excellency with this letter, For tho it may appear Extraordinary that a Brittish officer should in this manner apply for his Exchange, Yet as there seems to be little prospect that an Event so desirable and with respect to myself so important in its consequences should take place in the usual way, I have been induced to take this method, and I perswade myself that in representing my case I shall give occasion for the Excercise of those humane and benevolent virtues by which Your Excellencys Character is so Eminently distinguished, It is now several months since by letters from home I received the melancholly account of my Fathers death and I must Consider it as an aggravation of so heavy a Calamity that by dying intestate he has left to me the charge of a numerous Family who by this misfortune have been intirely dependant on the affection of their Brother is this Situation of things it will readily occur to Your Excellency that as Heir at law my presence must be absolutely necessary for the Arrangement of those domestick concerns which must otherwise remain in their present state of perplexity and Confusion.  I have thought it sufficient barely to mention those Circumstances and will leave it to You, Sir to make those Reflections which the case will naturally suggest and which it would be Equally unnecessary and presumptuous in me to anticipate I think it is however necessary to add that in my earnest desire to get home I some time ago laid a state of my case before Col. Wood and through him applyed to the Board of War Either for my Exchange or for leave to go to New York or Parole where I imagined it might be easily effected and that Gentleman had so little doubt of Succeeding in his application that he gave me his leave to remain at Lancaster untill he should receive an answer to his dispatches in the mean time however Brigd. Genl Hamilton thought proper to order me to proceed to N. England with the other officers of Convention Major Roberts who does me the Honor of Conveying this letter to Your Excellency has it in his power to acquaint you not only with the facts above stated but also with the different Measures which I have hitherto ineffectually taken to obtain my Parole.  I have the Honor to be with the Greatest respect your Excellency’s most obedient most Humble Servt
                  
                     Joseph Moore Lieut. 20th Regt
                  
               